—In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Division of Housing and Community Renewal, dated April 19, 2000, which revoked a determination of the District Rent Administrator, dated July 17, 1996, awarding the petitioner a rent overcharge, the New York State Division of Housing and Community Renewal appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated December 14, 2000, which, inter alia, granted the petition and vacated the determination.
Ordered that the judgment is reversed, on the law, with costs, the determination is reinstated and confirmed, and the proceeding is dismissed on the merits.
The Commissioner of the New York State Division of Housing and Community Renewal properly refused to consider the rent charged for the subject rent-stabilized apartment prior to February 26, 1987, the base date (see Cecilia v Irizarry, 292 AD2d 557; Matter of Anderson v Lynch, 292 AD2d 603; Myers v Frankel, 292 AD2d 575; McCarthy v New York State Div. of Hous. & Community Renewal, 290 AD2d 313). Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur. [See 188 Mise 2d 197.]